            Case 2:21-cv-00304-MSG Document 7 Filed 03/05/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANTHONY JOHN VENERI, JR.,     :
         Petitioner,          :
                              :
        v.                    :                       CIVIL ACTION NO. 21-CV-0304
                              :
STATE CORRECTIONAL            :
INSTITUTION: LAUREL HIGHLANDS,:
et al.,                       :
           Respondents.       :

                                             ORDER

       AND NOW, this 5th day of March, 2021, for the reasons stated in the Court’s

Memorandum accompanying this Order, it is ORDERED that:

       1.      The “Motion-to-Disqualify Yourself” (ECF No. 4) is DENIED.

       2.      Petitioner Anthony Veneri, Jr., is ENJOINED, pursuant to the All Writs Act, 28

U.S.C. § 1651(a), from filing further petitions for a writ of habeas corpus challenging his 1979

convictions, 1 whether as a new petition or an amended petition in a previously-filed case, unless

the petition is transmitted to this Court from the Court of Appeals for the Third Circuit with an

order authorizing the successive petition. In other words, the Clerk of Court shall only docket a

petition for a writ of habeas corpus filed by Veneri challenging his 1979 convictions if it is

transmitted to this Court by the Third Circuit with an order authorizing Veneri to file the

successive petition.

       3.      The Clerk of Court SHALL NOT DOCKET any new habeas petitions filed by

Veneri that are covered by this injunction. If Veneri submits a habeas petition to the Court that


1
 See Commonwealth v. Veneri, CP-23-CR-0003526-1978 & CP-23-CR-0003713-1978
(Delaware C.P.).
            Case 2:21-cv-00304-MSG Document 7 Filed 03/05/21 Page 2 of 2




is covered by this injunction, the Clerk of Court is directed to return the petition without

docketing it, along with a copy of this Order. If Veneri submits a habeas petition that is only

partially covered by this injunction, the Clerk of Court shall return the petition to Veneri without

docketing it. In such a case, Veneri may resubmit the filing for docketing so long as he is not

seeking a writ of habeas corpus in connection with his two 1979 convictions 2 prior to obtaining

authorization from the Third Circuit.

       4.        Veneri’s “Petition-for-a-Writ-of-Mandamus; Nunc-Pro-Tunc” (ECF No. 5) is

STRICKEN.

       5.        No later than ten (10) days from the date of this Order, Veneri shall SHOW

CAUSE by filing a “Response to Show Cause Order” not to exceed ten pages stating why the

Court should not enjoin him from filing further petitions for a writ of mandamus challenging his

1979 convictions.

       6.        Veneri is on notice that he may be subjected to further restrictions if he submits

filings not covered by this injunction that are meritless.

       7.        To the extent one is required, there is no cause to issue a certificate of

appealability.

                                                BY THE COURT:


                                                /s/ Mitchell S. Goldberg
                                                MITCHELL S. GOLDBERG, J.




2
 See Commonwealth v. Veneri, CP-23-CR-0003526-1978 & CP-23-CR-0003713-1978
(Delaware C.P.).
                                                    2
